Citation Nr: 0811447	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bilateral high 
frequency sensory hearing loss, evaluated as noncompensably 
disabling for the portion of the appeal period prior to June 
25, 2007, and 10 percent disabling from June 25, 2007.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1966 
through December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Although the rating decision 
itself was prepared by the Philadelphia RO, it is the 
Cleveland, Ohio RO that has jurisdiction over the veteran's 
claims file.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in February 2007.  A hearing was 
also held at the RO in July 2005.  Transcripts of these 
proceedings have been associated with the veteran's claims 
folder.
 
In May 2007, the Board remanded this case to obtain VA 
treatment records and provide the veteran another 
examination.  The RO complied with the Remand instructions, 
and the case returned to the Board in December 2007.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 10 
percent evaluation would satisfy his appeal for an increased 
evaluation of his bilateral hearing loss.  Nor has he or his 
representative otherwise suggested that the maximum available 
rating for that disability is not being sought.  Therefore, 
the Board concludes that the issue of entitlement to a higher 
rating for bilateral hearing loss remains open and is 
properly before the Board.




FINDINGS OF FACT

1.  For the portion of the appeal period prior to June 25, 
2007, the veteran's hearing acuity was manifested by no worse 
than level III hearing in the right ear, and level III 
hearing in the left ear.

2.  As of June 25, 2007, the veteran's hearing loss is 
manifested by level III hearing in the right ear and level IV 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met for the portion of 
the appeal period prior to June 25, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2007).

2.  The criteria for a rating higher than 10 percent for the 
veteran's bilateral hearing loss have not been met for the 
portion of the appeal period since June 25, 2007.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that the veteran was apprised 
of VA's duties to both notify and assist in correspondence 
dated in April 2004 and June 2007.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr 05, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure[] the error in the timing 
of notice"). As discussed in more detail below, complete 
notice on all required elements were not fulfilled until the 
RO sent the veteran a letter in 2007 - long after initial 
adjudication of the claim.  However, this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has he been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim. The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date in the June 2007 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that all notification and development 
action needed to render a decision as to the claim on appeal 
has been accomplished.  With such claims, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect of that worsening has on the 
claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary 
must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran an April 2004 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the VA examinations performed in 
association with this claim.  The Board finds that the notice 
given, the questions directly asked and the responses 
provided by the veteran both at interview and in his own 
statements show that he knew that the evidence needed to show 
that his disability had worsened and what impact that had on 
his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.   

As to the second element, the veteran is service connected 
for bilateral hearing loss.  As will be discussed below, 
bilateral hearing loss is rated under Diagnostic Code 6100, 
38 C.F.R. § 4.85.  This is the only Diagnostic Code to rate 
this disability and it is not cross referenced to any other 
Codes for the purposes of evaluation.  See id.  The 
Diagnostic Code relies on a single measurement or test to 
establish a higher rating.  See id.  The veteran was not 
provided notice of this as required by Vazquez-Flores, 
supra.  The Board concludes, however, that this error was not 
prejudicial.  The RO provided opportunities for the veteran 
to undergo the necessary test in 2004, 2005, and 2007, and he 
did so.  Given the nature of the veteran's claim and the fact 
that the RO scheduled him for examinations in connection with 
this claim that the veteran underwent, the Board finds that a 
reasonable person would have known the general requirements 
necessary to establish a higher rating, including the 
importance of the audiological examination.  The Board finds 
that any error in failure to provide Vazquez-Flores element 
two notice is not prejudicial.  See Sanders, supra.   

As to the third element, the June 2007 letter provided notice 
to the veteran that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores.  The ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and the provisions of special monthly 
compensation.  See 38 C.F.R. Part 4.  As noted above, 
bilateral hearing loss is rated solely under Diagnostic Code 
6100, 38 C.F.R. § 4.85.  The Board also notes that the 
substance and application of Diagnostic Code 6100 have been 
recently upheld as reasonable exercises of the Secretary's 
rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Neither the Board nor the RO may disregard the 
schedule or assign ratings apart from those authorized by the 
Secretary and both must apply the relevant provisions.  The 
Board finds that VA complied with the third element of 
Vazquez-Flores notice.

As to the fourth element, the 2004 and 2007 letters did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and secured 
examinations in furtherance of his claim.  VA has no duty to 
inform or assist that was unmet.

The veteran was service connected for bilateral hearing loss 
by a rating decision dated in December 1969, and rated as 
noncompensably (zero percent) disabling.  In March 2004, the 
veteran filed a claim for an increased rating, and in August 
2007, during the pendency of this appeal, the AOJ increased 
the veteran's rating to 10 percent disabling, effective June 
25, 2007, the date of the examination where a 10 percent 
evaluation was warranted.  As such, the Board will evaluate 
the veteran's claim to determine if the veteran is entitled 
to a compensable rating for the portion of the appeal period 
prior to June 25, 2007; and to determine if the veteran is 
entitled to a rating in excess of 10 percent, for the portion 
of the appeal period since June 25, 2007.


The veteran contends that his bilateral hearing loss warrants 
a higher rating than the currently assigned 10 percent.  
Specifically, he asserts that he is constantly asking people 
to repeat themselves, and he is unable to hear and 
distinguish words, and higher pitched sounds such as bells 
and car brakes.

In June 2004, the veteran was afforded a VA audiological 
examination.  The audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
60
75
LEFT
5
10
30
75
75

The puretone threshold averages were 43 decibels for the 
right ear and 48 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 76 percent in the left ear, and the 
examiner diagnosed the veteran with moderate bilateral high 
frequency sensorineural hearing loss.

In August 2005, the veteran was afforded a VA audiological 
examination.  The audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
75
LEFT
15
15
35
70
75

The puretone threshold averages were 44 decibels for the 
right ear and 49 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 76 percent in the left ear.

In June 2007, the veteran was afforded another VA 
audiological examination.  The June 2007 evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
80
LEFT
10
15
40
70
75

The puretone threshold averages were 45 decibels for the 
right ear and 50 decibels for the left ear. Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 76 in the left ear.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned  evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for  an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart  v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).   Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the examination results from the veteran's June 2004 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of II and the 
left ear warrants a score of III:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in June 2004, the veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear

Entering the examination results from the veteran's August 
2005 examination into Table VI (abbreviated below from 
38 C.F.R. § 4.85) shows that the right ear warrants a score 
of III and the left ear warrants a score of III:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in August 2005, the 
veteran's bilateral hearing loss remained non-compensably 
(zero percent) disabling at that time:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











It was not until the June 2007 examination that the medical 
evidence showed that the veteran's bilateral hearing loss 
warranted a compensable, (10 percent) evaluation.  

Entering Table VI with the result of the veteran's June 2007 
examination, shows that the right ear warrants a score of III 
and the left ear warrants a score of IV :

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in June 2007, the veteran's 
bilateral hearing loss is ten percent disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  However, because the evidence 
does not show exceptional patterns of hearing loss, a higher 
evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the preponderance of the evidence is 
against the claim.  

Based on the foregoing analysis, the Board finds that the 
veteran's bilateral high frequency sensory hearing loss does 
not warrant a compensable rating for the portion of the 
appeal period prior to June 25, 2007; nor does the evidence 
show that a 20 percent rating is warranted for the portion of 
the appeal period since June 25, 2007.


ORDER

Entitlement to an increased rating for the veteran's 
bilateral high frequency sensory hearing loss at any point 
during the appeal period is not warranted.



                 ____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


